DETAILED ACTION
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. In particular, Applicant has amended claims 1 and 20 to indicate that the ionic liquid and conductive layer have an intermolecular bond between.  Applicant asserts that the combined teachings of Chacko and Vilc fail to teach this limitation.  The Office respectfully disagrees.  Chacko, in particular, at paragraphs [0020] and [0021], clearly teaches that intermolecular bonds are formed between the solid electrolyte and the impregnating electrolyte.  Further, claims 1 and 20 have been amended to recite an adhesive layer.  However, Chacko, at paragraph [0025] clearly teaches that the carbon layer and metal layer taught therein are adhesion layers for the hybrid electrolyte and the cathode lead, respectively.
Accordingly, claims 1-38 remain rejected over the combined teachings of Chacko and Vilc as seen below, even in light of the amendments to the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko et al. (US Pat. App. Pub. No. 2016/0240323) in view of Vilc et al. (US Pat. App. Pub. No. 2012/0106031).
With respect to claim 1, Chacko teaches a method for forming a hermetically sealed capacitor comprising: forming an anode (see paragraph [0023]); forming a dielectric on said anode (see paragraph [0023]); forming solid electrolyte on said dielectric wherein said solid electrolyte comprises a conductive layer and at least one adhesive layer (see paragraph [0025], citing a carbon layer and metal layer, which acts as adhesives) thereby forming a capacitive element wherein said conductive layer comprises ionic liquid (see paragraph [0023], the separator, which has solid electrolyte contained therein, as well as being impregnated with liquid electrolyte) and an intermolecular bond between said ionic liquid and said conductive layer (see paragraphs [0020] and [0021]); inserting said capacitive element into a casing 
Chacko fails to teach hermetically sealing said casing with a gaseous atmosphere and said solid electrolyte contained in said casing.
Vilc, on the other hand, teaches a solid electrolytic capacitor which is hermetically sealed, said casing with a gaseous atmosphere and said solid electrolyte contained in said casing.  See paragraph [0056].  Such an arrangement results in inhibited oxidation of the solid electrolyte, when in use.  See paragraph [0056].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chacko, as taught by Vilc, in order to inhibit oxidation of the solid electrolyte when in use.
With respect to claim 2, the combined teachings of Chacko and Vilc teach that said ionic liquid has a cation defined by Formula I: 
    PNG
    media_image1.png
    177
    208
    media_image1.png
    Greyscale
wherein each R1 to R3, independently is a C1-2o alkyl group; preferably methyl, ethyl, n-propyl and isopropyl; which may be unsubstituted or substituted with a polymeric chain, a phosphate, a sulfate, an ether or polyether, each R4 to R', independently, is a substituted or unsubstituted C1-2o alkyl or a hydrogen atom.  See Chacko, paragraph [0050].
With respect to claim 3, the combined teachings of Chacko and Vilc teach said ionic liquid is selected from the group consisting of: 1,2,3,4- tetramethylimidazolinium; 1,3,4-trimethyl-2-
With respect to claim 4, the combined teachings of Chacko and Vilc teach said ionic liquid is selected from the group consisting of: 
    PNG
    media_image2.png
    206
    409
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    199
    421
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    538
    630
    media_image4.png
    Greyscale
1-ethyl-3-methylimidazolium tetrafluoroborate and derivatives thereof.  See Chacko, paragraph [0052].
With respect to claim 5, the combined teachings of Chacko and Vilc teach that said ionic liquid is ((1-Ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide).  See Chacko, paragraph [0054]
With respect to claim 6, the combined teachings of Chacko and Vilc teach that said conductive layer comprises sub-layers and at least one sub-layer of said sub- layers comprises said ionic liquid.  See Chacko, paragraph [0025], wherein a layer of solid electrolyte is impregnated with liquid electrolyte.
With respect to claim 7, the combined teachings of Chacko and Vilc teach that said casing is selected from a conductive casing and a non-conductive casing.  See Chacko, paragraph [0024].
With respect to claim 8, the combined teachings of Chacko and Vilc teach that said anode comprises a valve metal or a conductive oxide of said valve metal.  See Chacko, paragraph [0027].
With respect to claim 9, the combined teachings of Chacko and Vilc teach that said valve metal is selected from Al, W, Ta, Nb, Ti, Zr and Hf.  See Chacko, paragraph [0027].
With respect to claim 10, the combined teachings of Chacko and Vilc teach that said anode comprises a material selected from the group consisting of Ta, Nb and NbO.  See Chacko, paragraph [0027].
With respect to claim 11, the combined teachings of Chacko and Vilc teach that said conductive layer comprises at least one material selected from manganese dioxide and a conductive polymer.  See Chacko, paragraph [0031], citing either manganese dioxide or conductive polymers.
With respect to claim 12, the combined teachings of Chacko and Vilc teach that said conductive polymer is a prepolymerized dispersion of intrinsically conductive polymer.  See Chacko, paragraphs [0032] and [0033]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 13, the combined teachings of Chacko and Vilc teach that said conductive polymer is a polythiophene.  See Chacko, paragraphs [0031] and [0036].
With respect to claim 14, the combined teachings of Chacko and Vilc teach that said polythiophene is a prepolymerized dispersion of polythiophene.  See Chacko, paragraph [0036], citing 3,4-polyethylene dioxythiophene; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 15, the combined teachings of Chacko and Vilc teach that said polythiophene is poly 3,4-ethylenedioxythiophene.  See Chacko, paragraph [0036].
With respect to claim 16, the combined teachings of Chacko and Vilc teach that said poly 3,4-ethylenedioxythiophene is a prepolymerized dispersion of poly 3,4- ethylenedioxythiophene.  See 
With respect to claim 17, the combined teachings of Chacko and Vilc teach that said ionic liquid comprises an immobility group.  See Chacko, paragraph [0026], citing the reactive cross-linked group of the impregnating electrolyte.
With respect to claim 18, the combined teachings of Chacko and Vilc teach that said immobility group is selected from an ionic group, a crosslinkable group and a mordant group.  See Chacko, paragraph [0026], citing a crosslinkable group; see also paragraph [0043], which notes that crosslinking the impregnating electrolyte makes it more difficult to remove.
With respect to claim 19, the combined teachings of Chacko and Vilc teach that said immobility group is selected from the group consisting of organometallic compounds, epoxy crosslinkers and gel forming reactive polymers.  See Chacko, paragraph [0043], which cites epoxy as a reactive group used for cross-linking.
With respect to claim 20, Chacko teaches a capacitor comprising: a solid electrolyte capacitive element (see FIG. 3, element 110, paragraph [0025]), wherein said solid electrolyte capacitive element comprises a cathode (see FIG. 3, elements 114 and 113, and paragraph [0025]) and at least one adhesive layer (see paragraph [0025], citing a carbon layer and metal layer, which acts as adhesives); and an ionic liquid in said cathode (see paragraph [0025], citing an impregnating electrolyte, and paragraph [0052]); and an intermolecular bond between said ionic liquid and said cathode (see paragraphs [0020] and [0021].
Chacko fails to teach a hermetically sealed casing with a gaseous atmosphere and said solid electrolyte capacitive element contained in said casing.
Vilc, on the other hand, teaches a solid electrolytic capacitor which is hermetically sealed, said casing with a gaseous atmosphere and said solid electrolyte contained in said casing.  See paragraph 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Chacko, as taught by Vilc, in order to inhibit oxidation of the solid electrolyte when in use.
With respect to claim 21, the combined teachings of Chacko and Vilc teach that said ionic liquid has a cation defined by Formula I: 
    PNG
    media_image1.png
    177
    208
    media_image1.png
    Greyscale
wherein each R1 to R3, independently is a C1-2o alkyl group; preferably methyl, ethyl, n-propyl and isopropyl; which may be unsubstituted or substituted with a polymeric chain, a phosphate, a sulfate, an ether or polyether, each R4 to R', independently, is a substituted or unsubstituted C1-2o alkyl or a hydrogen atom.  See Chacko, paragraph [0050].
With respect to claim 22, the combined teachings of Chacko and Vilc teach that said ionic liquid is selected from the group consisting of: 1,2,3,4- tetramethylimidazolinium; 1,3,4-trimethyl-2-ethylimidazolinium; 1,3-dimethyl-2,4- diethylimidazolinium; 1,2-dimethyl-3,4-diethylimidazolinium; 1-methyl-2,3,4- triethylimidazolinium; 1,2,3,4-tetraethyl-imidazolinium; 1,2,3- trimethylimidazolinium; 1,3-dimethyl-2-ethylimidazolinium; 1-ethyl-2,3- dimethylimidazolinium and 1,2,3-triethylimidazolinium.  See Chacko, paragraph [0052].
With respect to claim 23, the combined teachings of Chacko and Vilc teach that said ionic liquid is selected from the group consisting of: 
    PNG
    media_image2.png
    206
    409
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    199
    421
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    538
    630
    media_image4.png
    Greyscale
1-ethyl-3-methylimidazolium tetrafluoroborate and derivatives thereof.  See Chacko, paragraph [0052].
With respect to claim 24, the combined teachings of Chacko and Vilc teach that said ionic liquid is ((1-Ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide).  See Chacko, paragraph [0054]
With respect to claim 25, the combined teachings of Chacko and Vilc teach that said conductive layer comprises sub-layers and at least one sub-layer of said sub- layers comprises said ionic liquid.  See Chacko, paragraph [0025], wherein a layer of solid electrolyte is impregnated with liquid electrolyte.
With respect to claim 26, the combined teachings of Chacko and Vilc teach that said casing is selected from a conductive casing and a non-conductive casing.  See Chacko, paragraph [0024].
With respect to claim 27, the combined teachings of Chacko and Vilc teach that said anode comprises a valve metal or a conductive oxide of said valve metal.  See Chacko, paragraph [0027].
With respect to claim 28, the combined teachings of Chacko and Vilc teach that said valve metal is selected from Al, W, Ta, Nb, Ti, Zr and Hf.  See Chacko, paragraph [0027].
With respect to claim 29, the combined teachings of Chacko and Vilc teach that said anode comprises a material selected from the group consisting of Ta, Nb and NbO.  See Chacko, paragraph [0027].
With respect to claim 30, the combined teachings of Chacko and Vilc teach that said conductive layer comprises at least one material selected from manganese dioxide and a conductive polymer.  See Chacko, paragraph [0031], citing either manganese dioxide or conductive polymers.
With respect to claim 31, the combined teachings of Chacko and Vilc teach that said conductive polymer is a prepolymerized dispersion of intrinsically conductive polymer.  See Chacko, paragraphs [0032] and [0033]; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 32, the combined teachings of Chacko and Vilc teach that said conductive polymer is a polythiophene.  See Chacko, paragraphs [0031] and [0036].
With respect to claim 33, the combined teachings of Chacko and Vilc teach that said polythiophene is a prepolymerized dispersion of polythiophene.  See Chacko, paragraph [0036], citing 3,4-polyethylene dioxythiophene; see also paragraph [0026], which notes that while in situ polymerization can be performed, it is preferable to use a preformed polymer.
With respect to claim 34, the combined teachings of Chacko and Vilc teach that said polythiophene is poly 3,4-ethylenedioxythiophene.  See Chacko, paragraph [0036].
With respect to claim 35, the combined teachings of Chacko and Vilc teach that said poly 3,4-ethylenedioxythiophene is a prepolymerized dispersion of poly 3,4- ethylenedioxythiophene.  See 
With respect to claim 36, the combined teachings of Chacko and Vilc teach that said ionic liquid comprises an immobility group.  See Chacko, paragraph [0026], citing the reactive cross-linked group of the impregnating electrolyte.
With respect to claim 37, the combined teachings of Chacko and Vilc teach that said immobility group is selected from an ionic group, a crosslinkable group and a mordant group.  See Chacko, paragraph [0026], citing a crosslinkable group; see also paragraph [0043], which notes that crosslinking the impregnating electrolyte makes it more difficult to remove.
With respect to claim 38, the combined teachings of Chacko and Vilc teach that said immobility group is selected from the group consisting of organometallic compounds, epoxy crosslinkers and gel forming reactive polymers.  See Chacko, paragraph [0043], which cites epoxy as a reactive group used for cross-linking.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848